                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH


 UNITED STATES OF AMERICA,                           MEMORANDUM DECISION AND
                                                     ORDER CONTINUING TRIAL
                         Plaintiff,                  AND EXCLUDING TIME
                                                     UNDER THE SPEEDY TRIAL ACT
 v.                                                  (Phase II)

 ELLISON M. WHITEHORSE,                              Case No. 4:20-cr-00126-DN

                         Defendant.                  District Judge David Nuffer



       This Order Continuing Trial and Excluding Time Under the Speedy Trial Act is entered

in the context of the consequences of the Coronavirus Disease (“COVID-19”) in the District of

Utah. The effect of this pandemic was to suspend all in person hearings and criminal trials for

over a year. This unprecedented court closure has created a substantial backlog of criminal trials.

       Holding criminal jury trials is challenging under the COVID-19 conditions. Courts and

court operations are necessarily social operations, involving many people. The ability to obtain

an adequate spectrum of jurors and available counsel, witnesses, and court personnel to be

present in the courtroom for trial is significantly reduced by the pandemic and health agency

requirements. Empaneling a jury, conducting a trial, and arranging jury deliberations, with due

regard for health and safety, considering the broad spectrum of participants and their contacts

outside the court, is not currently possible in the physical facilities available to the court. Long

exposure in confined spaces, which is inherent in trial, increases risk of infection. Video and

audio conferencing, used for hearings, are not available for criminal trials. Counsel’s ability to

adequately prepare for trial, including locating and consulting with witnesses, and defense

counsel’s ability to confer with Defendant, under these circumstances is also greatly reduced.
           The court has made diligent preparations for resumption of in person proceedings

including jury trials. Plexiglass barriers for in person hearings have been installed in all

courtrooms, and two courtrooms in Salt Lake City and one in St. George are fully outfitted with

barriers for jury trials. 1 Signage has been installed, and restrictions on courthouse entry are in

place. A mock jury orientation, selection, and trial was conducted so that the court and personnel

are ready – when the pandemic danger subsides enough to permit jury trial. A plan for

resumption of jury trials, with many exhibits, has been posted by the court. Plans have been

made for virtual voir dire, which would relieve the need for an entire jury panel to come into the

court. Vaccines are becoming more rapidly available. But public compliance with masking and

social distancing remains inconsistent and the effectiveness of the vaccines on COVID-19

variants is unknown. Therefore, trials must be conducted under COVID-19 safe protocols. 2

           When Utah’s case count was declining late last summer, the court posted information on

Resumption of Certain In-Person Court Proceedings consistent with plan for phased reopening

outlined in General Order 20-021. Recent General Orders from Chief Judge Robert J. Shelby 3

moved the court to Phase II of its phased reopening plan effective April 1, 2021 and extended the

postponement of most civil and criminal proceedings through July 31, 2021, and included

findings and conclusions for an “ends of justice” exclusion of time under the Speedy Trial Act

for all criminal cases through July 31, 2021. Under those orders, beginning April 29, 2021, the

court began continuous, consecutive criminal jury trials—one trial at a time in the Federal

courthouse in Salt Lake City. Trials are scheduled according to priority based on several criteria,


1
 See Forms for use in COVID-19 conditions at https://www.utd.uscourts.gov/southern-region-district-utah and the
Courtroom photographs (https://www.utd.uscourts.gov/sites/utd/files/Courtroom%20photographs.pdf) (last visited
April 1, 2021.
2
 See COVID-19 Trial Order Addendum at https://www.utd.uscourts.gov/sites/utd/files/COVID-
19%20Trial%20Order%20Addendum.pdf (last visited April 1, 2021).
3
    General Order 21-003; General Order 21-007.



                                                                                                                  2
and additional criminal jury trials will be scheduled accordingly. The same prioritization of trials

will occur in the courthouse in St. George. Prioritization of trials necessarily implies that some

trials will occur before others.

                                 Exclusion of Time under the Speedy Trial Act

           An “ends of justice” exclusion of time under the Speedy Trial Act is disfavored and “was

meant to be a rarely used tool for those cases demanding more flexible treatment.” 4 Such an

exclusion of time is specifically prohibited “because of general congestion of the court’s

calendar.” 5

           But these conditions are not “general congestion.” The need to conduct trials safely and

reduce the backlog of older cases with defendants in custody requires careful triage and

prioritization of trials. Failure to take these precautions would result in a miscarriage of justice. 6

           While the Salt Lake City courthouse has entered Phase II, regular scheduling of trials is

not possible due to COVID-19 restrictions limiting the Salt Lake City courthouse to one trial at a

time, and the prioritization of trials in Salt Lake City by the Chief Judge. The Salt Lake City

courthouse is not reopened at this time, and will not be reopened until Phase III permits full

resumption of criminal trials. The St. George courthouse is not open for any criminal trials and

will not be reopened until the State Court determines that trials may proceed.

           Trial cannot feasibly be set in this case until November 2021. The parties have also

indicated that they will need until November 2021 to prepare for trial, using reasonable

diligence, to allow witness and defendant contact, and other preparation. 7




4
    United States v. Toombs, 574 F.3d 1262, 1269 (10th Cir. 2009).
5
    18 U.S.C. § 3161(h)(7)(C).
6
    18 U.S.C. § 3161(h)(7)(B)(i).
7
    Minute Entry for Proceeding Held Before District Judge David Nuffer, docket no. 36, filed July 6, 2021.



                                                                                                              3
           Beginning trial before November 2021 would result in a miscarriage of justice and would

deny counsel for the government and Defendant the reasonable time necessary for effective

preparation, taking into account the exercise of due diligence. 8 Therefore, the ends of justice

served by a continuance outweigh the best interests of the public and Defendant in a speedy

trial. 9 The time from the entry of General Order 20-009, March 16, 2020, to the new trial date

will be excluded from Defendant’s speedy trial computation.

                                              ORDER

           IT IS HEREBY ORDERED a 5-day jury trial is scheduled to begin on November 1,

2021, at 8:30 a.m., with jury selection to occur on October 29, 2021, at 8:30 a.m.

           IT IS FURTHER ORDERED that the time from the entry of General Order 20-009,

March 16, 2020, to the new trial date is excluded from Defendant’s speedy trial computation.

           Signed July 6, 2021.

                                               BY THE COURT


                                               ______________________________
                                               David Nuffer
                                               United States District Judge




8
    18 U.S.C. § 3161(h)(7)(B)(i), (iv).
9
    Id. § 3161(h)(7)(A).



                                                                                                   4
